Citation Nr: 1032413	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  03-28 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from October 1970 
to January 1972.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which 
denied the claim for service connection for a low back disorder.

In February 2006 and April 2009, the Board remanded the appeal to 
the RO for additional development.  The Board notes that one of 
the April 2009 remand instructions was to clarify whether the 
Veteran wanted to have a hearing before RO personnel because he 
did not respond to a previous request for clarification in 
November 2007.  A June 2009 letter from the Nashville RO, which 
was assisting the AMC, asked the Veteran to identify any 
additional medical evidence and invited him to submit any other 
supporting evidence.  It did not ask him to clarify whether he 
wanted to have an RO hearing, however.  Nevertheless, the Board 
finds that the omission is harmless error because the Veteran has 
clearly identified his contentions since he filed his claim in 
July 2002; he provided lay statements from his wife in support of 
his claim; and in a June 2010 statement his representative 
outlined the reasons for the April 2009 remand, reiterated the 
Veteran's contentions, and concluded that the agency of original 
jurisdiction (AOJ) had complied with the Board's remand 
directive.  Based on the foregoing, the Board finds that the 
AMC/RO has substantially complied with the Board's remand order.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with).  
The development has been completed, and the case is before the 
Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Lay statements from the Veteran and his wife about continuous 
back pain symptomatology since a November 1970 fall from a moving 
truck during service are unsupported by contemporaneous medical 
evidence and are not credible.

3.  Competent and credible evidence of record reflects a 
continuity of back pain symptomatology and disability since a 
1991 report of falling from a second-story window.

4.  A low back disorder is not shown to be related to military 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for a low back 
disorder was received in July 2002.  Thereafter, he was notified 
of the general provisions of the VCAA by the Hartford RO and AMC 
in correspondence dated in September 2002 and February 2006.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in May 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records, 
private and VA treatment records, lay statements from his wife, 
and records from the Social Security Administration (SSA) have 
been obtained and associated with his claims file.  The Veteran 
has also been provided with a VA spine examination to assess the 
current nature and etiology of his claimed low back disability.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309.

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran contends that he has a current low back disorder that 
is related to an injury sustained when he fell out the back door 
of a moving truck during service and that he has experienced back 
pain ever since the injury.  Statements provided in support of 
the claim from the Veteran's wife, who has known him since 
November 1973, attest to observed low back problems since she had 
known him.

In a service emergency room note dated in November 1970, the 
Veteran complained of right elbow pain, right posterior rib pain, 
and several abrasions.  It was noted that he fell off a moving 
truck, and "back injury" was written at the top of the page.  
Reported x-ray studies of the right elbow and chest were reported 
as normal, but showed a fracture of the seventh right posterior 
rib.  Records from his three-day hospitalization reflect 
admission for a concussion and multiple abrasions, including 
multiple abrasions on his back.  They contained no 
musculoskeletal complaints or findings related to the spine.  In 
a discharge report of medical history dated in November 1971, 
approximately one year after the accident, he denied back trouble 
of any kind.  A discharge examination report from the same day 
listed normal spine findings on clinical examination.

Post-service private and VA treatment records are silent for any 
complaints, findings, or reference to any low back problems until 
1991.  In a private treatment record from S. M., M.D., dated in 
November 1991, the Veteran complained of a history of back pain 
secondary to a fall from a second-story window with a history of 
spinal fracture and low back pain.  In a treatment note dated in 
November 1994, he complained of severe left lower back pain and 
reported a history of old spinal fracture from a fall while in 
service.  The assessment was back pain old - fracture spine.  In 
a treatment note dated in February 1996, he stated that he had a 
disability evaluation and needed one year of observation for 
disability benefits.  He complained of increasing back pain.  The 
diagnosis was lumbar spondylosis.  Treatment records from Dr. S. 
M. dated from January 1991 to May 2002 also consistently assessed 
obesity, ranging from 225 pounds in 1991 to 246 pounds in May 
2002.  Other private medical record his height as 67 inches tall.

In a private medical evaluation report from M. S., M.D., dated in 
March 2000, the Veteran requested a second opinion regarding 
musculoskeletal pain and stiffness primarily in his hands.  He 
indicated that he used to work taking care of windows, but was 
now working as a limousine driver and interpreter.  A March 2000 
lumbar spine x-ray study noted lumbar spondylosis.  

In a private treatment record from T. N., M.D., dated in August 
2002, the Veteran stated that he began treatment for low back 
problems in 1996.  The impression of an August 2002 lumbar MRI 
(magnetic resonance imaging) study was degenerative disc disease.

In an informal conference report dated in February 2004, the 
Veteran and his representative canceled the request for a 
hearing.  Instead, the Veteran intended to take his service 
treatment records and outpatient treatment records from West 
Haven VA Medical Center (VAMC) to his private physician for a 
medical opinion.

In a statement dated in March 2004, the Veteran's private 
physician, T. N., M.D., indicated that he reviewed the Veteran's 
service records and opined that the Veteran's history, physical 
examination, and results of treatment are all consistent with the 
injury while in the military and resulting lumbar spinal 
stenosis.

Additional private and VA treatment records showed ongoing 
treatment for a low back disorder.

In a VA spine examination report dated in January 2009, the 
examiner thoroughly outlined his review of the claims folder, 
including service treatment records, post-service treatment 
records, and the medical opinion from Dr. T. N.  He also obtained 
a detailed subjective history regarding the nature and etiology 
of the claimed low back disorder from the Veteran, who reported 
that he had subsequent middle low back pain but did not seek 
medical attention during service after falling from the truck, 
that he had frequent back pain from picking up boxes in a factory 
position around 1971, that his back was essentially asymptomatic 
at discharge, that he fractured his left knee while playing 
baseball in 1981, and that he fell approximately 15 feet from a 
window ledge in 1991.  The examiner observed that there were no 
medical records regarding back pain symptoms after the November 
1970 truck incident until November 1991 when the Veteran reported 
falling from a second-story window followed by recurrent back 
pain symptoms and evaluations.   

The examiner opined that it was less likely than not that the 
Veteran's current back disorder was the result of or aggravated 
by the injury during service because no back symptoms were 
documented in 1971 or for the next 20 years.  Instead, he opined 
that it was more likely than not that the Veteran's current low 
back disorder was the result of or aggravated by the injury that 
occurred in 1991 based on the nature of that accident and the 
association in time from the date of that incident onward to date 
with medical records that documented persistent back pain 
symptoms and abnormalities on x-ray study and physical 
examination.  The VA examiner commented that the private 
physician who opined that the current disorder was related to the 
fall from a truck during service failed to address the post-
service accident in 1991 that was associated in time with 
subsequent back pain symptoms and abnormalities on examination.  

Records from the Social Security Administration (SSA) were also 
received in June 2009 and contained mostly duplicative records.  
In a December 1994 private orthopedic evaluation from T. N., 
M.D., the Veteran complained of low back and bilateral leg pain 
with a history of previous problems with this area when he was 
injured over 10 years ago.  The impression was lumbar 
osteoarthritis and obesity.  In another private medical 
evaluation report from D. K., M.D., dated in March 1996, the 
Veteran complained of long-standing low back pain, stating that 
is initial pain began 24 years ago when he fell out of a truck 
during military service, and a "few years after that he fell out 
of a second story window and 'fractured his spine.'  Ever since 
then he has had chronic low back pain."  An SSA Disability 
Determination and Transmittal report dated in July 2005 listed a 
primary diagnosis of disorders of the back and indicated that the 
Veteran was not disabled through March 1992.  A Case Analysis 
report detailed that there was no medical evidence from the time 
of the claimed back injury in 1970 to February 1991.

Also associated with the claims folder is a July 2010 statement 
from a service comrade of the Veteran which was to the effect 
that he witnessed the Veteran injuring his back in basic training 
after falling from a truck that was moving.

The Board has considered the Veteran, his wife, and his 
representative's contentions that a low back disorder is related 
to service, including the November 1970 truck incident, but finds 
that service connection is not warranted.

At the outset, the Board acknowledges that medical evidence of 
record establishes that the Veteran has a current low back 
disorder.  Thus, there is clearly evidence of a current low back 
disability.  Service connection, however, requires that such 
disability be related to active military service.  38 C.F.R. 
§ 3.303.  

The Board notes that the first documented evidence of any chronic 
low back disability was in 1991 more than 19 years after 
separation from service and 20 years after falling out of a 
moving truck.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

To prevail on the issue of service connection there must be: 
medical evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service incurrence or aggravation 
of a disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).  In the present case, there is no 
persuasive lay evidence or competent medical evidence of a nexus 
between any in-service disease or injury, including the abrasions 
(scrapes) on the Veteran's back in November 1970, and his current 
low back disability, which has required frequent, consistent 
treatment since 1991.  Therefore, his claim for service 
connection for a low back disorder must be denied.

In this regard, the Board acknowledges that the Veteran is 
competent to describe his pain related to his claimed low back 
disorder.  See 38 C.F.R. § 3.159(a)(2) (2009) (defining 
"competent lay evidence").  However, statements from the 
Veteran and his wife that he experienced back pain since the 
November 1970 fall from a moving truck are not credible.  First, 
they are contradicted by contemporaneous service treatment 
records, which document only abrasions on his back as a result of 
the fall and an explicit denial of any back problems at the 
separation physical examination one year later.  Second, the 
statements are internally inconsistent with his report in a March 
1996 report to Dr. T. N. that he has had chronic low back pain 
ever since falling out of a second-story window and fracturing 
his spine.  Finally, the private treatment records themselves 
support the January 2009 VA examiner's conclusion that the 
current low back disorder was more likely the result of the fall 
from a second-story window many years after service because they 
demonstrate a continuity of symptomatology and a chronic low back 
disability from 1991 and subsequent.  Likewise, the statement 
from his service comrade only confirms what is already known - 
that the Veteran fell from a truck in service.

In this regard, the Board finds that the January 2009 VA opinion 
is persuasive, and the claim for service connection for a low 
back disorder must be denied.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302-04 (holding that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion).  In 
comparison, the March 2004 private medical opinion from Dr. T. N. 
is not entitled any probative value because it is it fails to 
address the Veteran's post-service back injury after falling out 
a window and subsequent treatment for chronic back symptoms 
thereafter.

For the foregoing reasons, the claim for service connection for a 
low back disorder must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent and persuasive evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


